Citation Nr: 0006951	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-29 649 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
hypertension.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Navy from May 11, 1945 to 
January 18, 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  In that decision the RO granted a disability rating of 
ten percent for arterial hypertension from April 1996.  The 
veteran perfected an appeal of the April 1997 decision.

The current award is less than the maximum evaluation 
available and consequently the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran claimed in his substantive appeal that the had a 
20 percent rating for hypertension from service discharge to 
1997, yet he received no compensation.  However a RO decision 
in May 1949 decreased the disability evaluation for 
hypertension from 20 percent to zero percent.  The veteran 
did not appeal this determination within one year of being 
notified and it is final.  Veteran's Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulation 1008, 
effective January 25, 1936 to December 31, 1957; currently 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999).  There being 
no claim of clear and unmistakable error in that 
determination, the only matter that has been fully developed 
for appellate review is the issue cited on the first page of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's diastolic pressure is not predominantly 110 
or more and his systolic pressure is not predominantly 200 or 
more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(1997 & 1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records indicate that in March 1945 the 
veteran had a diagnosis of arterial hypertension.  

In January 1946 the Medical Evaluation Board (MEB) determined 
that the veteran was unfit for service due to his arterial 
hypertension.  

From August 1993 to November 1993 the veteran received 
private medical treatment on numerous occasions.  In August 
1993 his blood pressure reading was 140/80.  An August 1993 
stress echocardiography revealed blood pressure readings at a 
resting rate of 148/80 and at a maximum rate of 180/80.  In 
September 1993, the veteran's blood pressure reading was 
130/70, in October 1993 it was 130/80 and in November 1993 it 
was 140/70.  

A February 1994 private medical report showed a blood 
pressure reading of 150/80 and no significant coronary 
disease was noted.  

A June 1994 private medical report showed a blood pressure 
reading of 155/80 and a December 1994 report showed a reading 
of 145/70.  

A May 1995 private medical report indicated a blood pressure 
reading of 110/60.  The private physician noted that the 
veteran was a recovering alcoholic and his cardiac problems 
included a history of first-degree block, complex ventricular 
ectopy, and hypertension.  It was also noted that the veteran 
had a syncope in 1991, which had not recurred.  

A July 1995 private hospital report showed that the veteran 
was hospitalized for a syncopal episode.  Upon admittance the 
veteran's blood pressure reading was 180/97.  

An August 1995 private medical report showed blood pressure 
readings of 160/90 in the supine position and 160/85 in the 
standing position.  It was also noted that the veteran had a 
syncopal episode in July 1995.  

During a September 1995 isoproterenol head up tilt test the 
veteran demonstrated no evidence of vasopressor or syncope.  
His blood pressure reading in the supine position at the 
baseline was 160/80 with a pulse of 50 beats per minute.  
During an infusion of 1 microgram (mcg)/minute of 
isoproterenol, his blood pressure in the supine position was 
150/80 with a pulse of 68 beats per minute.  During a 10 
minute 80 degree tilt his blood pressure was 160/90, with a 
pulse of 90 beats a minute.  As the infusion of isoproterenol 
was increased to 3 mcg/minute his blood pressure in the 
position was 164/64 with a pulse of 93 beats a minute.  
During the 80-degree tilt for ten minutes, his blood pressure 
was stable at 160/90 with a pulse of 115 beats a minute.  It 
was noted that this physiologic response was normal and 
showed no evidence of vasopressor dysfunction.  

A February 1996 VA Medical Center (VAMC) hospital report 
indicated that the veteran was hospitalized from January 1996 
to February 1996 for alcohol dependency and the veteran had 
high blood pressure throughout his hospital stay.  

A March 1996 private medical report indicated that the 
veteran was hospitalized in January 1996 for a sensation of 
sweating and dizziness during a period of detoxification.  
The private physician stated that looking back over the 
veteran's history, questions regarding consciousness have 
been during detoxification periods.  It was also noted that 
the veteran does not have coronary artery disease.  The 
report showed a blood pressure reading of 110/70 and it was 
noted that the veteran has had variable blood pressure.  

An April 1996 VA Medical Center (VAMC) treatment report 
showed a blood pressure reading of 148/82 and it was noted 
that the veteran's hypertension was well-controlled with 
medications.  

In June 1996 a private hospital report showed that the 
veteran had a blood pressure reading of 148/70.  

A June 1996 private medical report showed a blood pressure 
reading of 120/66.  

A July 1996 VAMC treatment report showed a blood pressure of 
138/62.  

An October 1996 private medical report showed a blood 
pressure reading of 136/70.  A stress echocardiography 
revealed a blood pressure reading of 136/70 while resting and 
155/70 at a maximum rate.  The veteran's echo wall motion 
score while at rest was 136/70 and at impost his blood 
pressure was 155/70.  The report also indicated that the 
veteran had no symptomatic arrhythmias and no inducible wall 
motion abnormalities.  

A November 1996 VAMC treatment report indicated that the 
veteran's hypertension was well-controlled with medications.  

During an August 1997 personal hearing the veteran complained 
of having extremely high blood pressure, continuous headaches 
and ringing in the ears.  He also explained that he is 
limited in his activities and that when he exerts himself too 
strongly his blood pressure increases drastically.  The 
veteran also stated that he feels lightheaded when his blood 
pressure increases and he takes medication to control his 
blood pressure.  

In March 1998 the veteran withdrew his request for a travel 
board hearing before a member of the Board of Veterans' 
Appeals. 

During a May 1998 VA examination the veteran complained that 
since 1945 he has continued to have an elevated blood 
pressure.  The veteran stated that he has had occasional 
episodes of light-headedness and palpitations.  He further 
stated that he occasionally has low heart rates, he has had 
two syncopal episodes in the past few years, and he has been 
told to keep his activities to a minimum because of 
hypertension and arrhythmia.  Upon physical examination, the 
veteran's blood pressure lying was 134/72 with a pulse of 60, 
sitting was 133/66 with a pulse of 60, and standing was 
128/70 with a pulse of 64.  The veteran had a regular heart 
rate and rhythm with occasional premature beats.  There was a 
2/6 systolic ejection murmur heard best at the left lower 
sternal border and radiating to the auxiliary area.  There 
were no thrills or heaves.  Impression was history of 
hypertension and history of cardiac arrhythmia.  

II. Laws and Regulations 

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected hypertension.  See Jones v. Brown, 7 Vet. App. 134 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.  Thus, the veteran's hypertension must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated. 38 
C.F.R. § 4.104 (1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).


III. Analysis 

During a May 1998 VA examination, the veteran had complaints 
of elevated blood pressure, lightheadedness, lethargy, 
anxiety, depression, and insomnia.  A physical examination 
revealed a blood pressure reading of 134/72 while lying, 
133/66 while sitting, and 128/70 while standing.  It was also 
noted that the veteran is currently taking medications to 
control blood pressure.

The criteria for a 20 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which requires diastolic pressure of 
predominantly 110 or more under both the new and the old 
criteria, or systolic pressure predominantly 200 or more, 
under the new criteria, are not met.  As demonstrated above, 
diastolic blood pressure readings, particularly in the recent 
past, have been consistently in the area of 70 and clearly 
below 110.  The veteran has not been found to have a systolic 
pressure of 200 or more on any VA examination or private 
medical examination.  

Although the veteran's argument as to the merits of an 
increased evaluation due to the severity of his hypertension 
is noted, it is not substantiated in view of the evidence of 
record and the applicable diagnostic criteria.  The 
appellant, as a lay person without medical knowledge is not 
competent to offer opinions or to make such conclusions 
regarding the nature of his symptoms or the severity of the 
underlying disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that lay persons are not competent 
to offer medical opinions).  

Based upon the competent evidence of record, the Board finds 
the veteran's hypertension under either the current or prior 
rating criteria warrants no more than a 10 percent disability 
rating.  Medical evidence demonstrates that the disorder is 
presently controlled by medication.  The preponderance of the 
evidence is against the veteran's claim.

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

